Citation Nr: 1739925	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-33 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

2.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In August 2017, by correspondence from the Veteran, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for peripheral neuropathy, left lower extremity.

2.  In August 2017, by correspondence from the Veteran, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for peripheral neuropathy, right lower extremity.

3.  In August 2017, by correspondence from the Veteran, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for erectile dysfunction.

4.  In August 2017, by correspondence from the Veteran, and prior to the issuance of an appellate decision, the Veteran withdrew from appeal his claim for entitlement to service connection for special monthly compensation.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for peripheral neuropathy, left lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for peripheral neuropathy, right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for special monthly compensation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In the present case, in August 2017, the Veteran submitted a statement by VA Form 21-4138 expressing his desire to withdraw all appeals pending before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for peripheral neuropathy, left lower extremity is dismissed.

The appeal on the issue of entitlement to service connection for peripheral neuropathy, right lower extremity is dismissed.

The appeal on the issue of entitlement to service connection for erectile dysfunction is dismissed.

The appeal on the issue of entitlement to service connection for special monthly compensation is dismissed.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


